Title: To George Washington from Richard Dobbs Spaight, 15 March 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            No. Carolina 15th March 1794.
          
          In the Secretary of wars letter to me of the 18th of January giving me instructions to
            cause the money detained in the hands of the Marshall of this district to be delivered
            to the agent of the Spanish Commissioners, He informed me that the expences which had or
            might be incurred in the prosecution of the business were to be defrayed by the general
            government, upon accounts which shall be authenticated by me and transmitted to the
            accountant of the war office. Accordingly when I gave orders to
            the Marshal to deliver the money papers & other property taken from on board the
            Spanish brig St Joseph and then in his possession to the agent for the Spanish
            Commissioners; I likewise directed him to make out his account of the expences incurred
            by him in safekeeping the money, supported by proper vouchers and transmitt it, to me
            that I might send it forward to the war office.
          I now do myself the honor to enclose you a copy of his answer to my letter, declining
            to make out any account of his services but leaving it to the Government of the United
            States to make him such compensation for his trouble & expence as they may deem
              proper. I am sir &c. &c.
          
            R. D. Spaight
          
        